Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153110(96)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  NL VENTURES VI FARMINGTON, LLC,                                                                           Joan L. Larsen,
           Plaintiff-Appellant,                                                                                       Justices
                                                                    SC: 153110
  v                                                                 COA: 323144
                                                                    Wayne CC: 13-004863-CZ
  CITY OF LIVONIA,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the Detroit Water and Sewerage
  Department and the Great Lakes Water Authority for leave to file a brief amicus curiae is
  GRANTED. The amicus brief submitted on March 21, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 14, 2017
                                                                               Clerk